Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #036


FROM: CLERK OF SUPREME COURT OF LOUISIANA


The Opinions handed down on the 29th day of June, 2016, are as follows:



BY WEIMER, J.:


2015-O -2096      IN RE:   JUDGE JAMES J. BEST EIGHTEENTH JUDICIAL DISTRICT COURT
                  PARISHES OF IBERVILLE, POINTE COUPEE, AND WEST BATON ROUGE STATE
                  OF LOUISIANA

                  For the reasons assigned, it is ordered that Judge James J. Best
                  be suspended from office without pay for fifteen days.     It is
                  further ordered that Judge James J. Best reimburse the Judiciary
                  Commission of Louisiana $1,610.71 in costs.

                  JOHNSON, C.J., concurs in part and dissents in part.
                  GUIDRY, J., concurs in part and dissents in part for the reasons
                  assigned by Chief Justice Johnson.
                  CRICHTON, J., additionally concurs and assigns reasons.




                                    Page 1 of 1
06/29/2016
                   SUPREME COURT OF LOUISIANA


                                  NO. 2015-O-2096

                   IN RE: JUDGE JAMES J. BEST,
              EIGHTEENTH JUDICIAL DISTRICT COURT,
            PARISHES OF IBERVILLE, POINTE COUPEE, AND
             WEST BATON ROUGE, STATE OF LOUISIANA

                       JUDICIARY COMMISSION OF LOUISIANA



WEIMER, Justice.

      This matter comes before the court on the recommendation of the Judiciary

Commission of Louisiana (Commission), pursuant to La. Const. art. V, § 25(C), that

James J. Best, a judge for the Eighteenth Judicial District, Parishes of Iberville, Pointe

Coupee, and West Baton Rouge, committed misconduct and should be suspended for

thirty days and ordered to reimburse the costs incurred in the Commission’s

investigation and prosecution of this case.          Judge Best did not contest the

recommendation and, along with the Commission, filed a joint motion urging this

court to accept and implement the recommendation as a consent discipline. This court

rejected the joint motion and docketed the case for a full evaluation of the record. The

court was particularly interested in ascertaining whether there was sufficient evidence

to support the Commission’s finding that Judge Best acted without actual bias or

prejudice when improperly terminating the probation of an individual. Judge Best had

stipulated to investigating the probationer’s background through ex parte

communications and stipulated he adjudicated the matter without the participation of

the prosecuting agency. Additionally, docketing was believed to be necessary to make
a fully informed sanction determination. After a thorough review of the facts and law

in this matter, we find a fifteen-day suspension, without pay, and reimbursement of

costs to be an appropriate sanction.

        FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      Except as relates to the question of whether Judge Best acted with actual bias

or prejudice, the salient facts in this matter have either been jointly stipulated by the

Office of Special Counsel (OSC) and by Judge Best, or admitted by Judge Best in

testimony before the Commission.

      This matter concerns Judge Best’s handling of a motion to terminate the

probation of Antonio Garcia. In June 2009, based on having exchanged a series of

lewd and lascivious texts and emails with a sixteen-year-old student at the school

where Mr. Garcia taught, Mr. Garcia plead guilty to indecent behavior with a juvenile

and was sentenced to five years of active supervised probation. Mr. Garcia’s

prosecution was handled by the Attorney General’s office because the District

Attorney’s office recused itself.

      On May 17, 2011, a little less than two years into his five-year probation, Mr.

Garcia, without the assistance of an attorney, filed a motion to terminate probation.

The Attorney General’s office did not receive a copy of the motion. The motion to

terminate probation did not include an order or rule to show cause by which the matter

could be set for hearing.

      At some point after Mr. Garcia’s sentencing, Judge Best had become personally

acquainted with Mr. Garcia through their mutual involvement with the church they

both attend, as well as through Judge Best’s work as the director of the church choir

and Mr. Garcia’s membership in the choir. When Mr. Garcia filed his motion to

terminate probation, Judge Best told him, outside of court and through their social


                                           2
connection, that he had received the motion and that it could not be set for hearing

without an order to that effect. Judge Best told Mr. Garcia that he should seek legal

advice and then provided him with the names of several attorneys who could possibly

assist him, including the name of David Marquette, an attorney with whom Judge Best

shared a close social relationship.

        After receiving the motion filed by Mr. Garcia, Judge Best engaged in ex parte

communications with Mr. Garcia’s probation officer concerning the merits of the

motion that were designed to influence his judicial action. Judge Best asked the

probation officer to contact the victim’s family to find out the family’s position

regarding the proposed early termination of Mr. Garcia’s probation. When the

probation officer informed Judge Best of the opposition expressed by the victim’s

father, Judge Best asked the probation officer to locate the victim, who was now an

adult. Judge Best also discussed the merits of Mr. Garcia’s motion with the District

Attorney and with the Livonia Chief of Police.

        On December 15, 2011, Mr. Marquette enrolled as Mr. Garcia’s counsel and

moved to have the matter set for a hearing. Judge Best signed the order and set the

hearing for January 6, 2012. Judge Best also ordered the clerk of court to subpoena

the probation officer to appear at the hearing. On January 6, 2012, after Judge Best

finished his drug court docket, Mr. Garcia’s case was called for hearing. At that time,

the District Attorney’s office informed Judge Best that it had recused itself from

prosecuting the case and that the Attorney General’s office had not been served with

the motions filed by Mr. Garcia or his counsel, nor had it been notified of the hearing

date.

        Louisiana C.Cr.P. art. 822 requires the court to conduct a contradictory hearing

before deciding whether to terminate probation. Thus, the hearing on Mr. Garcia’s


                                            3
motion to terminate his probation should have been a contradictory hearing. Despite

Judge Best’s knowledge that the proper prosecuting agency did not receive Mr.

Garcia’s motion or notice of the hearing date and was not present, and despite the

Assistant District Attorney’s expressed intention not to participate in any meaningful

or substantive way, Judge Best proceeded with the hearing.

      Judge Best announced that the Assistant District Attorney would remain in

court and “be a Court-watcher for the A.G.’s Office.” The Assistant District Attorney

agreed to be a “Court-watcher,” but stated, “I’m going to remain silent.” Asked later

by the Judiciary Commission what he meant by the term “Court-watcher,” Judge Best

stated, “I don’t know. I made that up. I - that just came out of my mouth.”

      During the hearing, Judge Best: (1) questioned the probation officer regarding

the opinions of others concerning the early termination of Mr. Garcia’s probation; (2)

stated that the father of the victim was “indifferent” towards the proceedings even

though the probation officer’s unrebutted testimony was that the victim’s father

opposed the early termination of Mr. Garcia’s probation; and (3) made statements

concerning his own personal observations of Mr. Garcia’s character gained through

his interaction with Mr. Garcia at church and further indicated that those personal and

out-of-court observations provided some basis for terminating Mr. Garcia’s probation

early. At the conclusion of the January 6, 2012 hearing, Judge Best issued an order

terminating Mr. Garcia’s probation.

      On January 23, 2012, a media outlet published a news article about the early

termination of Mr. Garcia’s probation. The same day, Judge Best granted a “Motion

to Set Aside the Early Termination of Probation” filed by the Attorney General’s

office, reinstating Mr. Garcia to supervised probation.




                                          4
      On January 26, 2012, by phone and a follow-up letter, Judge Best self-reported

to the OSC the fact of his rulings in Mr. Garcia’s case. In his letter, Judge Best

included transcripts from Mr. Garcia’s hearing. The OSC posed written inquiries and

authorized an investigation, with which Judge Best cooperated.

      In August 2014, the Commission filed a Formal Charge against Judge Best,

alleging that his judicial actions and ruling in the Garcia case were motivated by his

bias and/or prejudice in favor of Mr. Garcia and were influenced by his personal

relationships. Alternatively, the Commission alleged that Judge Best’s words and

conduct gave the appearance of bias.

      In its Formal Charge, the Commission alleged that Judge Best’s conduct

violated the following provisions of the Louisiana Code of Judicial Conduct: Canon

1 (a judge “shall personally observe high standards of conduct so that the integrity and

independence of the judiciary may be preserved”), Canon 2A (a “judge shall respect

and comply with the law and shall act at all times in a manner that promotes public

confidence in the integrity and impartiality of the judiciary”), Canon 2B (a “judge

shall not allow family, social, political, or other relationships to influence judicial

conduct or judgment[; a] judge shall not lend the prestige of the judicial office to

advance the private interest of the judge or others; nor shall a judge convey or permit

others to convey the impression that they are in a special position to influence the

judge”), Canon 3A(1) (a “judge shall be faithful to the law and maintain professional

competence in it; a judge shall be unswayed by partisan interests, public clamor, or

fear of criticism”), Canon 3A(4) (a “judge shall perform judicial duties without bias

or prejudice[; a] judge shall not, in the performance of judicial duties, by words or

conduct manifest bias or prejudice”), and Canon 3A(6) (“[e]xcept as permitted by law,

a judge shall not permit private or ex parte interviews, arguments or communications


                                           5
designed to influence his or her judicial action in any case”). The Commission further

alleged that Judge Best engaged in willful misconduct relating to his official duty and

engaged in persistent and public conduct prejudicial to the administration of justice

that brought the judicial office into disrepute, in violation of La. Const. art. V, §

25(C).

      Judge Best answered the Formal Charge and largely admitted its factual

allegations. While he denied that his judicial actions and ruling were motivated by

actual bias in favor of Mr. Garcia, Judge Best admitted his words and conduct gave

the appearance of bias. On December 15, 2014, Judge Best and the OSC jointly filed

a “Statement of Stipulated Uncontested Material Facts and Stipulated Conclusions of

Law.” The stipulation incorporated the underlying facts set forth above as well as

Judge Best’s response to the Formal Charge. Based on these stipulated facts, the

parties agreed that Judge Best violated the Code of Judicial Conduct as alleged in the

Formal Charge. Judge Best did not stipulate that he violated La. Const. art. V, §

25(C). In their stipulation, Judge Best and the OSC did not agree to what would be

an appropriate disciplinary sanction.

      The Commission accepted the parties’ stipulations of fact, but initially declined

to dispense with a hearing on the ground that a factual issue remained as to the issue

of whether Judge Best was motivated by actual bias or prejudice. Although Judge

Best had stipulated to violating the Code of Judicial Conduct as alleged in the Formal

Charge, the Formal Charge contained alternative allegations regarding bias or

prejudice (either Judge Best acted with actual bias or prejudice, or alternatively, his

“words and conduct gave the appearance” of bias or prejudice). After the parties filed

a joint motion for reconsideration of the Commission’s ruling, the Commission agreed

to dispense with the services of a hearing officer; however, the Commission reserved


                                          6
the right to find additional facts based on the record, including facts relating to the

issue of actual bias.

      The Commission deferred making a decision on whether to accept the stipulated

conclusions of law pending further proceedings. The Commission accepted the

stipulations of law, in part, after calling Judge Best to appear before the Commission.

During his appearance before the Commission, Judge Best denied being friends with

Mr. Garcia. Describing his relationship with Mr. Garcia, Judge Best testified that he

knew Mr. Garcia simply as an “acquaintance” and “a choir member” from attending

a local church.

      Judge Best addressed his communication with Mr. Garcia’s parole officer.

According to Judge Best, judges and parole officers routinely communicate in his

judicial district. Although Mr. Garcia had already filed his motion to terminate

probation at this time, Judge Best admitted he was “not thinking of the fine line of

when a motion is filed,” and that because Mr. Garcia’s motion invoked a court

proceeding, Judge Best should not have “asked [the probation officer] how Mr. Garcia

was doing.”

      Judge Best also explained his discussion with the Livonia Chief of Police as

occurring during the course of an unrelated conversation. Similarly, Judge Best and

the District Attorney are friends and, during a casual conversation, Judge Best sought

the District Attorney’s impressions regarding Mr. Garcia’s request to terminate

probation.

      The Commission sought Judge Best’s reasons for proceeding with a hearing

without a representative from the Attorney General’s office being present. Judge Best

explained that he usually conducts the questioning, and his mindset was oriented with

the typical probation hearing in which the District Attorney’s office (rather than the


                                          7
Attorney General’s office) is the prosecuting authority. Traditionally, in his court, the

District Attorney “plays no part” once a probation matter has been brought for

hearing. Judge Best therefore heavily relied, just as he did for other probation cases,

on the testimony of the probation officer. Judge Best testified he did not rely on his

own observations of Mr. Garcia, and Judge Best regretted that he remarked from the

bench about his own observations of Mr. Garcia formed only from church and the

choir.

         Also during the Commission’s hearing, Judge Best was asked why he indicated

the victim’s father was “indifferent” to the probationer’s motion to terminate

probation. Judge Best indicated it was a poor word choice and that what was on his

mind was that the father referred the probation officer to the victim herself, who was

no longer a minor, to determine if the victim objected.

         Finally, during his appearance before the Commission, Judge Best apologized

for his misconduct and expressed regret for his actions. He also described corrective

measures he has already taken to avoid similar issues in the future.

         Considering the stipulations and its own factfinding from its hearing, the

Commission concluded that Judge Best violated Canons 1, 2A, 2B, 3A(1), 3A(4), and

3A(6) of the Code of Judicial Conduct. Regarding the violation of Canon 3A(4), the

Commission found that Judge Best did not act with actual bias or prejudice.1

Additionally, the Commission found that even if Judge Best did not intend to violate

the Code of Judicial Conduct or the Louisiana Constitution, his actions were,

nevertheless, intentional. The Commission, therefore, determined Judge Best had

1
  Canon 3A(4) provides, in pertinent part: “A judge shall perform judicial duties without bias or
prejudice. A judge shall not, in the performance of judicial duties, by words or conduct manifest
bias or prejudice[.]” The Commission found that Judge Best did not violate the first sentence just
quoted inasmuch as his actions were not motivated by actual bias or prejudice. However, the
Commission determined Judge Best violated the second sentence because it found “Judge Best
manifested bias and prejudice by his words and conduct … .”

                                                8
engaged in willful misconduct relating to his official duty, in violation of La. Const.

art. V, § 25(C). However, the Commission did not find that Judge Best engaged in

persistent and public conduct prejudicial to the administration of justice that brought

the judicial office into disrepute in violation of La. Const. art. V, § 25(C) because it

found Judge Best’s conduct was not “persistent.” The conduct was limited to his

handling of the motion to terminate Mr. Garcia’s probation.

         As noted earlier, Judge Best did not contest the recommendation and, along

with the Commission, filed a joint motion urging this court to accept and implement

the recommendation as a consent discipline. This court rejected the joint motion and

docketed the case for a full evaluation of the record.

                                           DISCUSSION

         This court is vested with exclusive original jurisdiction in judicial disciplinary

proceedings by La. Const. art. V, § 25(C).2 This court makes determinations of fact

based on the evidence in the record and is not bound by, nor required to give any

weight to, the findings and recommendations of the Judiciary Commission. In re

Quirk, 97-1143, pp. 3-4 (La.12/12/97), 705 So. 2d 172, 176. In addition to the

substantive grounds for disciplinary action listed in the Louisiana Constitution, this

court, in accordance with its supervisory authority over all lower courts, has adopted

the Code of Judicial Conduct, which is binding on all judges and violations of the

Canons contained therein may serve as a basis for the disciplinary action provided for

by La. Const. art. V, § 25(C). In re Quirk, 97-1143 at 4, 705 So. 2d at 176.


2
    La. Const. art. V, § 25(C) provides, in pertinent part:

                 On recommendation of the judiciary commission, the supreme court may
         censure, suspend with or without salary, remove from office, or retire involuntarily
         a judge for willful misconduct relating to his official duty, willful and persistent
         failure to perform his duty, persistent and public conduct prejudicial to the
         administration of justice that brings the judicial office into disrepute, conduct while
         in office which would constitute a felony, or conviction of a felony.

                                                   9
      In the instant matter, Judge Best stipulated that he violated Canons 1, 2A, 2B,

3A(1), 3A(4), and 3A(6) of the Code of Judicial Conduct. The Commission accepted

these stipulations and, after considering Judge Best’s testimony, the Commission

additionally found that Judge Best violated La. Const. art. V, § 25(C). The Committee

explained that Judge Best did not intend to directly violate La. Const. art. V, § 25(C),

but, because Judge Best acted willfully in his handling of the Garcia case, his

misconduct nevertheless amounted to “willful misconduct relating to his official duty”

under La. Const. art. V, § 25(C). As noted previously, the Commission determined

that regarding the violation of Canon 3A(4), Judge Best did not act with actual bias

or prejudice.

      Having reviewed the record, we agree with the stipulations and the

Commission’s findings for the following reasons.

      As Judge Best belatedly realized, once Mr. Garcia filed a motion to terminate

probation, Judge Best was obligated to refrain from ex parte communications

designed to influence his action in the Garcia case. See Canon 3A(6). Judge Best

mishandled the actual probation termination hearing at several junctures, most notably

the initial juncture. Once Judge Best learned that the Attorney General’s office rather

than the District Attorney’s office was the prosecuting agency, Judge Best should not

have proceeded with the scheduled hearing given the absence of notice to the Attorney

General’s office. See Canon 3A(1).

      Given his acquaintance with Mr. Garcia from a church choir, Judge Best’s

remarks from the bench about his observations of Mr. Garcia called into question

whether Judge Best terminated Mr. Garcia’s probation because Mr. Garcia enjoyed

a special position of influence. See Canon 2B. However, the record establishes that

Mr. Garcia was merely a casual acquaintance, and we find no clear and convincing


                                          10
evidence that Judge Best acted in the Garcia case with actual bias or prejudice. The

record reflects there was objective support for Judge Best’s ruling, inasmuch as the

probation officer testified Mr. Garcia had “completed every general aspect or

condition of his probation,” and a psychologist opined that Mr. Garcia “completed the

sex offender curriculum” and was a “low risk to the community.”

       We hasten to reiterate, however, that Judge Best mishandled the Garcia hearing.

As Judge Best acknowledged, the hearing should not have proceeded in the absence

of the Attorney General’s office and Judge Best’s remarks about his personal

observations of Mr. Garcia had no proper place in what should have been a

contradictory hearing. This mishandling–especially in the context of Judge Best’s

acquaintance with Mr. Garcia–not only created an appearance of bias or prejudice in

violation of Canon 3A(4), but also created an appearance of impropriety and

undermined confidence in the integrity and impartiality of the judiciary in violation

of Canon 2A.

       Viewed globally, Judge Best’s lapses in legal and ethical judgment fell below

the standards required of a judicial officer. See La. Const. art. V, § 25(C); see also

Canons 1 and 3A(1).

       Having found Judge Best committed misconduct, we must decide the

appropriate discipline. This court has identified a non-exclusive list of factors to be

considered when imposing discipline on a judge. See In re Chaisson, 549 So. 2d 259,

266 (La. 1989).3 Utilizing these factors, the Commission determined the misconduct


3
  As identified in Chaisson, the non-exclusive list of factors to be considered by a court in imposing
discipline on a judge are:

       (a) whether the misconduct is an isolated instance or evidenced a pattern of conduct;
       (b) the nature, extent and frequency of occurrence of the acts of misconduct; (c)
       whether the misconduct occurred in or out of the courtroom; (d) whether the
       misconduct occurred in the judge’s official capacity or in his private life; (e) whether
       the judge has acknowledged or recognized that the acts occurred; (f) whether the

                                                 11
was serious, but was an isolated instance related to the handling of one motion. Judge

Best acknowledged his misconduct and the Commission found him sincere in

expressing remorse.4 The Commission emphasized that Judge Best self-reported the

Garcia incident to OSC, he cooperated with the ensuing investigation, and stipulated

to violations of the Code of Judicial Conduct.5                 Judge Best described to the

Commission steps that he has taken to avoid similar misconduct. Having seen and

heard all the evidence, including Judge Best’s testimony, the Commission determined

that “[t]here is no evidence that Judge Best used his position to satisfy his personal

desires in this matter.”

       The Commission viewed Judge Best’s actions as having harmed the integrity

and respect for the judiciary. The Commission noted that Judge Best acknowledged

as much in his brief to the Commission: “Judge Best recognizes that his misconduct

received media attention and placed the judiciary as a whole in a negative light.” We

likewise concur with this assessment. However, we also note, as did the Commission,

that several respected community members testified that Judge Best has “integrity,



       judge has evidenced an effort to change or modify his conduct; (g) the length of
       service on the bench; (h) whether there have been prior complaints about this judge;
       (i) the effect the misconduct has upon the integrity of and respect for the judiciary;
       and (j) the extent to which the judge exploited his position to satisfy his personal
       desires.
4
  Judge Best gave a statement at the conclusion of the Commission’s hearing. Although too detailed
to reproduce in this opinion, these points encapsulate his self-evaluation:

               I’m truly ashamed and embarrassed that I should find myself here today.
       Most importantly, I stand accountable for my failure to uphold the integrity of our
       great institution, the Louisiana Judiciary.
               [O]nce I had the opportunity to reflect upon the facts and circumstances, it
       became very clear that I had fallen below the standard of ethical responsibility
       imposed upon me … .
5
  Despite the cooperation of Judge Best, despite the fact he self-reported within a matter of days on
January 26, 2012, and despite a joint motion to dispense with the services of a hearing officer, the
first order setting the matter for hearing was not issued until March 3, 2015. The Commission
rescheduled the hearing eight days later, and the matter finally proceeded to a hearing on May 22,
2015.

                                                 12
high moral character, and excellent reputation in his community, both as a judge and

as an individual.” The record also reflects that for approximately ten years now,

Judge Best has taken on additional responsibilities with the drug court program. Thus,

while we agree that his lapses in judgment in the Garcia matter have cast the judiciary

in a negative light, the record also gives us cause for optimism. Judge Best is capable

of again promoting for the judiciary the respect he has earned for himself while in

office. Judge Best has unswervingly indicated that he has and will continue to learn

from this incident, which is consistent with the testimony of his character.6

          Like the Commission, we find Judge Best’s misconduct was an isolated event,

but was nevertheless serious. Also serious were the Judge’s positive steps in

response. Judge Best vacated the probation revocation order. Moreover, Judge Best’s

prompt self-reporting, his cooperation, and the remedial measures he has undertaken

to prevent additional misconduct are significant in determining appropriate discipline.

We also agree with the Commission that there is no evidence Judge Best exploited his

position as a judge to satisfy any personal desires. Where we differ from the

Commission is in our evaluation of Judge Best’s disciplinary record; however, we

perceive the difference between our evaluation and that of the Commission to be only

slight.

          When recommending that Judge Best should be suspended for thirty days, the

Commission significantly premised its recommendation on the fact that this court

6
  Reflecting both an acknowledgment of his misconduct and a commitment to corrective measures,
Judge Best testified:

                  As I preach to my drug court clients, when you are wrong, admit it after
          which there are three things you can do. You can stay the same. And if it's bad, it
          stays bad. You can make it worse. And thirdly, you can take advantage of your
          circumstances and make improvements. Adversity surrounds us. And if we learn
          from it, adversity can make you better and it can make us stronger.
                  ….
                  I don’t want to be here. But as I stand before you, I can honestly say that I
          am a better person, a better judge. ...

                                                   13
previously has publicly censured Judge Best. In In re Best, 98-0122, pp. 2-3, 9 (La.

10/20/98), 719 So. 2d 432, 433-34, this court censured Judge Best for misconduct in

several matters: commenting to a reporter about pending cases; using a “straw poll”

of a courtroom audience in a misdemeanor bench trial; and grabbing and publicly

chastising a juvenile who had displayed belligerence and disrespect during a hearing.

However, that misconduct occurred approximately twenty years ago, when Judge Best

was a relatively inexperienced judge.7 See In re Free, 14-1828, p. 23 (La. 12/9/14),

158 So. 3d 771, 784-85 (noting that elapse of “over ten years” from prior discipline

imposed by this court was appropriate to consider when weighing the Chaisson factor

of prior ethical complaints).           More recently, as the Commission noted, the

Commission issued several admonishments and cautions to Judge Best. We find the

actions by Judge Best, which prompted the Commission to issue those admonishments

and cautions, were not analogous to the misconduct in the instant case.8 Categorically,

therefore, the prior disciplinary matters are either for a lesser type of conduct and

markedly distinguishable from the instant case or for conduct which occurred long

before the conduct at issue here.

         While not diminishing the seriousness of receiving prior admonishments and

cautions or of receiving discipline from this court, we do not ascribe the same heft to

Judge Best’s disciplinary record as did the Commission. On the other hand, while we

favorably view (and have accounted for) Judge Best’s self-reporting, cooperation,

remedial efforts, and contrition, we do not find the underlying misconduct so slight



7
    Judge Best was elected as a judge on April 3, 1993.
8
  For example, in the most recent matter, Commission File No. 11-8286, Judge Best was cautioned
for signing a transport order, directing an inmate to be brought to court. Judge Best had been
recused from the inmate’s case when he signed the transport order. In issuing the cautionary letter,
the Commission did not dispute Judge Best’s explanation that he overlooked the defendant’s name
on the transport order, which he signed when serving as a duty judge.

                                                14
as to merit only another public censure, such as Judge Best proposes in his brief to this

court. As we have previously held, the primary purpose of the Code of Judicial

Conduct is the protection of the public rather than to simply discipline judges. In re

Marullo, 96-2222, p. 6 (La. 4/8/97), 692 So. 2d 1019, 1023. Whereas the Commission

recommended a thirty-day suspension, we believe the purpose of judicial discipline

is well served by suspending Judge Best for fifteen days.

                                      DECREE

      For the reasons assigned, it is ordered that Judge James J. Best be suspended

from office without pay for fifteen days. It is further ordered that Judge James J. Best

reimburse the Judiciary Commission of Louisiana $1,610.71 in costs.




                                           15
06/29/2016

                           SUPREME COURT OF LOUISIANA

                                         No. 2015-O-2096

                              IN RE: JUDGE JAMES J. BEST

                  EIGHTEENTH JUDICIAL DISTRICT COURT,
                PARISHES OF IBERVILLE, POINTE COUPEE, AND
                 WEST BATON ROUGE, STATE OF LOUISIANA

                      JUDICIARY COMMISSION OF LOUISIANA


JOHNSON, C.J., concurs in part and dissents in part.

       I agree with the majority’s finding that Judge Best committed misconduct,

however, I find the discipline imposed by the majority too lenient.

       I am deeply troubled by the favoritism shown to Mr. Garcia by Judge Best. Not

only did Judge Best engage in misconduct by using the power of his office to terminate

a criminal defendant’s probation without giving the prosecuting agency notice or an

opportunity to participate in clear violation of La. C. Cr. P. art. 822,1 I find his actions

in doing so were motivated by his personal feelings towards Mr. Garcia and his family.

In my view, Judge Best’s actions demonstrate actual bias towards Mr. Garcia, such that



       1
           La. C.Cr. P. art. 822 provides:

       A. (1) Should the court on its own motion or on motion of the defendant consider setting aside
       a guilty verdict or a plea of guilty or, after the sentence is imposed, consider amending or
       modifying the sentence imposed, the district attorney shall be notified and the motion shall be
       tried contradictorily with the district attorney unless the district attorney waives such
       contradictory hearing.
       (2) Such motions include but are not limited to motions for a new trial, motions in arrest of
       judgment, motions for amendment, modification, or reconsideration of sentence, and motions
       for modification of conditions of probation or termination of probation.

       B. Additionally, if at any time after sentence is imposed, the defendant seeks the production
       of all or any portion of the district attorney's file in a criminal proceeding, the request for
       production shall be presented by written motion, which shall be tried contradictorily with the
       district attorney.

       C. Each motion to set aside a guilty verdict or plea of guilty and each motion to amend or
       modify a sentence imposed shall be filed, considered, and decided in compliance with Code
       of Criminal Procedure Articles 881 and 881.1.

                                                 1
recusal was likely warranted.

      Although there is no pattern of misconduct by Judge Best, I find his misconduct

here particularly egregious. Judge Best’s preferential treatment of Mr. Garcia is

demonstrated in the record. In a sworn statement before the Judiciary Commission,

Mr. Brouillette, Mr. Garcia’s probation officer, stated Judge Best expressed an interest

in Mr. Garcia’s case beyond what he had done in other cases. The record also reflects

Judge Best improperly took on the role of defense counsel by gathering evidence that

would justify granting the motion to terminate probation. When Mr. Brouillette advised

Judge Best the victim’s father opposed early termination, Judge Best instructed him to

find the victim to determine if she was opposed. Just Best also conducted ex parte

conversations with the Lavonia Chief of Police and the District Attorney regarding Mr.

Garcia. Additionally, the record demonstrates that Judge Best was in contact with Mr.

Garcia and his family out of court twice weekly at choir practice and church, while at

the same time serving as the presiding judge over Mr. Garcia’s case. Judge Best

referred Mr. Garcia to his close friend, Mr. Marquette, to represent him in the

revocation proceeding.

      Judge Best’s personal feelings towards Mr. Garcia were evident during the

hearing to revoke probation, wherein Judge Best stated:

      My observation is that I just don’t know anybody that - - nicer than you
      and your wife. Your kids come to church. If I don’t let you - - if I don’t
      modify it at least to some extent, that I would consider my job to be, in
      this regards, a farce. There’s nobody else - - if I don’t modify it under
      these circumstances, then I would never modify it for anybody, and
      although there’s a lot of sensitivity in these types of cases, it’s clear that
      the - the young lady’s - - she is indifferent about it. Her father is
      indifferent about it. The Chief of Police, who had nothing bad to say
      about you; ....

      So, I’ll say no more, an I applaud you for becoming a better person and
      I hereby, because of your conduct, I’m going to - - considering the
      modification, I’m going to go a step further. I hereby terminate you,
      Anthony, Garcia, from all conditions of probation. You have met all of
      ’em. You are an asset to the community, to the church, to your family,

                                            2
       and your friends.

In my view, all of the above actions and remarks by Judge Best prove actual bias

towards Mr. Garcia.

       The Judiciary Commission recommended Judge Best be suspended without pay

for thirty days, premised in part on the fact that this court had previously disciplined

Judge Best in the form of public censures. The majority found this recommended

sentence excessive because Judge Best’s actions in those cases were not analogous to

the misconduct in the instant case. One of the factors this court considers when

imposing discipline is whether there have been prior complaints about this judge. See

In re Chaisson, 549 So. 2d 259, 266 (La. 1989). As acknowledged by the majority, this

court has previously censured Judge Best for misconduct in several matters, and the

Judiciary Commission has issued several admonishments and cautions to Judge Best.

I find it irrelevant that these other matters were not factually similar to the misconduct

in the instant case.

       The Commission’s recommendation is supported by prior jurisprudence from

this court. See In re Free, 14-1828 (La. 12/9/14), 158 So. 3d 771, 783-84, reh'g denied

(La. 2/6/15) (wherein this court suspended judge for thirty days for, among other

things, engaging in improper ex parte communications with counsel regarding the

merits of a request that the judge recuse himself) and In re Cresap, 06-1242 (La.

10/17/06), 940 So. 2d 624, 635-36 (wherein this court suspended a judge for thirty days

for, among other things, engaging in prohibited ex parte communications by

telephoning one of the parties to discuss a contested issue in the case before him.) I

would find, at a minimum, Judge Best should be suspended for a period of thirty days,

as recommended by the Judiciary Commission.




                                            3
 06/29/2016

                   SUPREME COURT OF LOUISIANA


                             NO. 2015-O-2096
  IN RE: JUDGE JAMES J. BEST, EIGHTEENTH JUDICIAL DISTRICT
   COURT, PARISHES OF IBERVILLE, POINT COUPEE, AND WEST
              BATON ROUGE, STATE OF LOUISIANA


                 JUDICIARY COMMISSION OF LOUISIANA


GUIDRY, J., concurs in part and dissents in part for the reasons assigned by

Chief Justice Johnson.
06/29/2016

                        SUPREME COURT OF LOUISIANA


                                     NO. 2015-O-2096
    IN RE: JUDGE JAMES J. BEST, EIGHTEENTH JUDICIAL DISTRICT
     COURT, PARISHES OF IBERVILLE, POINT COUPEE, AND WEST
                BATON ROUGE, STATE OF LOUISIANA


                     JUDICIARY COMMISSION OF LOUISIANA


CRICHTON, J., additionally concurs and assigns reasons:

       While I agree with the majority’s sanction and seek not to detract from the

excellent discussion of the Louisiana Code of Judicial Conduct, I write separately

to emphasize my view of the district judge’s role in a probation revocation matter.

As the opinion points out, La. Code Crim. Proc. Art. 822 requires that the court

hold a contradictory hearing when modifying the terms of or terminating

probation. 1 In this instance, Judge Best was self-admittedly aware that the proper

prosecuting agency did not receive the defendant’s motion to terminate his

probation. Moreover, the Attorney General was absent from the hearing, and the

assistant district attorney plainly and clearly expressed his intention not to

participate in the hearing in any way. Despite this knowledge that the hearing was

in no way compliant with statutory requirements, Judge Best proceeded. In my

view, while I agree Judge Best did not act in this case with actual bias or prejudice,

there is no question Judge Best should not have proceeded when he was fully

cognizant of the deficient form of the hearing.

       Concerning Judge Best’s personal observations regarding the defendant

during the probation revocation hearing, while Article 1101(B) of the Louisiana

Code of Evidence states that the formal rules of evidence shall have limited

1
 La. Code Crim. Proc. Art. 881(B)(1) and (2), as well as La. Code Crim. Proc. Art. 897(A) also
provide that a contradictory hearing is required when amending or terminating a sentence.
                                               1
applicability in probation revocation hearings, this does not grant permission for a

judge to become an advocate (or adversary), or for the rules of evidence to be

globally inapplicable.     Needless to say, personal, extraneous, and random

comments derived outside the record have no place in probation revocation

hearings or, for that matter, in any judicial proceeding.




                                           2